FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJanuary 03, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION IN OR INTO, OR TO ANY PERSON RESIDENT AND/OR LOCATED IN, ANY JURISDICTION WHERE SUCH RELEASE, PUBLICATION OR DISTRIBUTION IS UNLAWFUL (SEE “OFFER AND DISTRIBUTION RESTRICTIONS” BELOW) JANUARY 3, 2013 THE ROYAL BANK OF SCOTLAND PLC LAUNCHES CASH TENDER OFFER ON CERTAIN U.S. DOLLAR SECURITIES The Royal Bank of Scotland plc (the “Offeror”) has today invited holders of the securities listed below (the “Securities”) to tender any and all of their Securities for purchase by the Offeror for cash (the “Offers”) on the terms of, and subject to the conditions contained in, a tender offer memorandum dated January 3, 2013 (the “Tender Offer Memorandum”).Capitalized terms not otherwise defined in this announcement have the same meaning as assigned to them in the Tender Offer Memorandum. Holders are advised to read carefully the Tender Offer Memorandum for full details of, and information on the procedures for participating in, the Offers. Title of Floating Rate Note ISIN CUSIP Principal Amount Outstanding Floating Rate Purchase Price Floating Rate Notes due 2013 US78010XAF87 78010XAF8 U.S.$492,313,000 U.S.$1,014.50 per U.S.$1,000 in principal amount Title of Fixed Rate Note ISIN CUSIP Principal Amount Outstanding Reference U.S. Treasury Security Bloomberg Reference Page Fixed Spread 3.400% Senior Notes due 2013 US78010XAD30 78010XAD3 U.S.$1,073,055,000 0.125% due December 2014 FIT1 +10 basis points 3.250% Senior Notes due 2014 US78010XAJ00 78010XAJ0 U.S.$252,822,000 0.125% due December 2014 FIT1 +40 basis points 4.875% Senior Notes due 2014 US78010KCV98 (Reg. S) US78010JCV26 (Rule 144A) 78010KCV9 (Reg. S) 78010JCV2 (Rule 144A) U.S.$1,532,382,000 0.125% due December 2014 FIT1 +60 basis points 4.875% Senior Notes due 2015 US78010XAC56 78010XAC5 U.S.$1,198,792,000 0.250% due December 2015 FIT1 +65 basis points 5.000% Senior Notes due 2015 XS0497714526 N/A U.S.$171,801,000 0.250% due December 2015 FIT1 +65 basis points 3.950% Senior Notes due 2015 US78010XAG60 78010XAG6 U.S.$1,158,364,000 0.250% due December 2015 FIT1 +80 basis points Rationale for the Offers Through tender offers for certain U.S. dollar, euro, pounds sterling, Singapore dollar and Swiss franc denominated senior unsecured securities, the Offeror intends to optimize its overall liability composition and mix and future interest expense with reference to the overall reduction in its balance sheet, while maintaining a prudent approach to liquidity. The Offeror has today also invited holders of certain euro, pounds sterling, Singapore dollar and Swiss franc denominated debt securities who are outside the United States to tender those securities for purchase (the “Non-U.S. Offer”). The Non-U.S. Offer is being made in certain countries outside the United States only. Purchase Price for Floating Rate Notes The Purchase Price for Floating Rate Notes accepted for purchase will be U.S.$1,014.50 per U.S.$1,000 principal amount of the Floating Rate Notes (the “Floating Rate Purchase Price”) validly tendered and accepted for purchase. The total consideration payable to each Holder in respect of Floating Rate Notes validly submitted for tender and accepted for purchase by the Offeror will be an amount in cash equal to (i) the Floating Rate Purchase Price multiplied by each U.S.$1,000 in aggregate principal amount of such Floating Rate Notes tendered and delivered by such Holder and accepted by the Offeror for purchase (rounded to the nearest U.S.$0.01, with U.S.$0.005 being rounded upwards) plus (ii) any Accrued Interest payable in respect of such Floating Rate Notes. Purchase Price for the Fixed Rate Notes The Purchase Price for each series of Fixed Rate Notes (the “Fixed Rate Purchase Price”) accepted for purchase by the Offeror will be calculated so as to result in a price as of the Settlement Date that equates to a yield to the maturity date for the applicable series of Fixed Rate Notes equal to the sum of: · the yield to maturity (the “Reference Yield”) corresponding to the bid-side price of the applicable Reference Treasury Security set forth for the series of Fixed Rate Notes on the front cover of the Tender Offer Memorandum at 9:30 a.m., New York City time, on January 10, 2013, plus · the applicable Fixed Spread set forth for the series of Fixed Rate Notes on the front cover of the Tender Offer Memorandum. This sum with respect to each series of Fixed Rate Notes is referred to in the Tender Offer Memorandum as the “Repurchase Yield” for such series. Specifically, the Fixed Rate Purchase Price per U.S.$1,000 principal amount of each series of the Fixed Rate Notes will equal: · the present value per U.S.$1,000 principal amount of all remaining payments of principal and interest on such Fixed Rate Notes to be made to (and including) the maturity date of such Fixed Rate Notes, discounted to the Settlement Date in accordance with the formula set forth in the Tender Offer Memorandum, at a discount rate equal to the applicable Repurchase Yield, minus · Accrued Interest on the series of Fixed Rate Notes per U.S.$1,000 principal amount of such Fixed Rate Notes. The Dealer Managers will calculate the Repurchase Yield and Fixed Rate Purchase Price applicable to each series of the Fixed Rate Notes, and their calculation will be final and binding, absent manifest error. The total consideration payable to each Holder in respect of Fixed Rate Notes validly tendered and accepted for purchase by the Offeror will be an amount in cash equal to (i) the relevant Fixed Rate Purchase Price multiplied by each U.S.$1,000 in aggregate principal amount of such Fixed Rate Notes tendered and delivered by such Holder and accepted by the Offeror for purchase (rounded to the nearest U.S.$0.01, with U.S.$0.005 being rounded upwards) plus (ii) any Accrued Interest payable in respect of such Fixed Rate Notes. All Securities purchased by the Offeror pursuant to the Offers will be immediately cancelled. Securities which have not been successfully submitted and accepted for purchase pursuant to the Offers will remain outstanding after the Settlement Date. Accrued Interest An amount equal to accrued and unpaid interest will also be paid as consideration in respect of all Securities validly tendered and delivered and accepted for purchase by the Offeror pursuant to the Offers from, and including, the immediately preceding interest payment date for the relevant series of Securities to, but excluding, the Settlement Date. Offers Period and Results The Offers commenced today, January 3, 2013, and will end at 12:30 p.m. (New York City time) on January 10, 2013 (the “Expiration Deadline”), unless extended, re-opened, and/or terminated as provided in the Tender Offer Memorandum. The relevant deadline set by any intermediary or DTC, Euroclear or Clearstream, Luxembourg, as applicable, for the submission of Tender Instructions may be earlier than this deadline. The results of the Offers are expected to be announced on January 11, 2013. The acceptance of Securities for purchase is conditional on the satisfaction of the conditions of the Offers as provided in the Tender Offer Memorandum. Settlement of the relevant Purchase Price and, where applicable, Accrued Interest is expected to take place on January 14, 2013. In order to receive the Purchase Price and Accrued Interest, holders of Securities must validly tender their Securities by the Expiration Deadline, by delivering, or arranging to have delivered on their behalf, a valid Tender Instruction that is received by the Tender Agent by the Expiration Deadline. Any submission amount must be equal to or greater than the relevant Security’s Minimum Denomination. See the Tender Offer Memorandum for further details on submitting a Tender Instruction. The submission of a valid Tender Instruction will be irrevocable except in the limited circumstances described in the Tender Offer Memorandum. Announcements in connection with the Offers will be made by the issue of a press release through RNS, the relevant Reuters Insider Screen, Notifying News Service and by the delivery of notices to DTC or Euroclear and Clearstream, Luxembourg, as applicable, for communication to Direct Participants. Copies of all announcements, notices and press releases can also be obtained from the Tender Agent, the contact details for which are set out below. INDICATIVE TIMETABLE The following table sets out the expected dates and times of the key events relating to the Offers. This is an indicative timetable and is subject to change. Date and Time Action January 3, 2013 Commencement of the Offers Offers announced through the RNS, the relevant Reuters International Insider Screen, DTC or Euroclear or Clearstream, Luxembourg, as applicable, and by publication on Notifying News Service. Tender Offer Memorandum available from the Tender Agent. January 10, 2013, 9:30 a.m. (New York City time) Price Determination Time The Dealer Managers will calculate the Fixed Rate Purchase Price in respect of each series of Fixed Rate Notes in the manner described in this Tender Offer Memorandum at the Price Determination Time. The Offeror will announce the Fixed Rate Purchase Price in respect of each series ofFixed Rate Notes as soon as reasonably practicable following the Price Determination Time. January 10, 2013, 12:30 p.m. (New York City time) Expiration Deadline Deadline for receipt by the Tender Agent of all Tender Instructions in order for Holders to be able to participate in the Offers and to be eligible to receive the relevant Purchase Price and Accrued Interest on the Settlement Date. January 11, 2013 Announcement of Results of the Offers The Offeror expects to announce the final aggregate principal amount of each series of Securities accepted for purchase. January 14, 2013 Settlement Date Expected Settlement Date for Securities validly tendered and accepted by the Offeror. Payment of the relevant Purchase Price and any Accrued Interest in respect of any such Securities. The above dates and times are subject, where applicable, to the right of the Offeror to extend, re-open, amend, and/or terminate the Offers, subject to applicable laws. Holders of Securities are advised to check with any bank, securities broker or other intermediary through which they hold Securities when such intermediary would require to receive instructions to participate in, or (in the limited circumstances in which revocation is permitted) revoke their instruction to participate in, the Offers before the deadlines set out above. Holders of Securities are advised to read carefully the Tender Offer Memorandum for full details of and information on the procedures for participating in the Offers. FURTHER INFORMATION Global Bondholder Services Corporation has been appointed by the Offeror as Tender Agent (the “Tender Agent”) for the purposes of the Tender Offer. RBS Securities Inc., an affiliate of the Offeror, has been appointed as Global Arranger and Lead Dealer Manager in connection with the Offers.J.P. Morgan Securities LLC and RBS Securities Inc. have been appointed as Joint Dealer Managers for the purposes of the Offers (the Joint Dealer Managers together with the Global Arranger and Lead Dealer Manager and, where the context so requires, each of their affiliates, the “Dealer Managers”). Requests for information in relation to the Offers should be directed to: GLOBAL ARRANGER AND LEAD DEALER MANAGER RBS Securities Inc. 600 Washington Boulevard
